NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALBERTO CHAN-SON,                               No.    20-73526

                Petitioner,                     Agency No. A206-092-900

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 10, 2022**
                                 Pasadena, California

Before: WARDLAW and HURWITZ, Circuit Judges, and MOLLOY,*** District
Judge.

      Alberto Chan-Son, a citizen of Guatemala, petitions for review of a decision

of the Board of Immigration Appeals (“BIA”) dismissing his appeal from the order


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
of an Immigration Judge (“IJ”) denying asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We deny the petition.

      1.     Chan-Son claims that he will be persecuted in Guatemala because of

his membership in a social group of “indigenous victims of crime unable to obtain

police protection.” He asserts that he was assaulted in Guatemala, received death

threats demanding money, and could not report these threats or abuse to the police

because he is indigenous. The IJ concluded, however, that Chan-Son had failed to

establish a nexus between any past or feared future persecution because of his

membership in a protected group.

      The BIA correctly found the IJ’s decision supported by substantial evidence

in the record. Chan-Son testified that he was attacked because his three assailants

knew he had a fruit stand business, and wished to extort him for money. He did not

know whether he was persecuted on account of his race or membership in a

particular social group, and did not know the identities of the men who attacked him.

Without a nexus to a protected ground, Chan-Son’s asylum and withholding claims

fail. See INS v. Elias-Zacarias, 502 U.S. 478, 482–83 (1992); see also Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground.”).

      2.     Substantial evidence also supported the denial of CAT relief. See 8


                                           2
C.F.R. § 1208.18(a)(1). Chan-Son never reported his abuse to the police, and neither

his declaration nor his testimony compel the conclusion that he is more likely than

not to be tortured by or with the acquiescence of a government official if he returns

to Guatemala.     Although there is evidence of societal discrimination against

indigenous groups in Guatemala, the government’s ineffective investigation or

prevention of crime does not constitute acquiescence in torture. See Andrade-Garcia

v. Lynch, 828 F.3d 829, 836–37 (9th Cir. 2016); see also Aguilar-Osario v. Garland,

991 F.3d 997, 1000 (9th Cir. 2021) (finding that public officials did not acquiesce to

torture when the “police never learned about [the] harm [petitioner] suffered”).

      PETITION FOR REVIEW DENIED.




                                          3